Citation Nr: 0106885	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent, for 
the period from May 29, 1997 to January 12, 1998, for 
residuals of cold injury to the hands.

2.  Entitlement to an evaluation greater than 20 percent, for 
the period since January 12, 1998, for residuals of cold 
injury to the right hand.

3.  Entitlement to an evaluation greater than 20 percent, for 
the period since January 12, 1998, for residuals of cold 
injury to the left hand.

4.  Entitlement to service connection for arthritis of the 
hips and knees, claimed as secondary to cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from June 1948 to June 1952.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a January 1998 RO decision that denied service 
connection for arthritis of the hips and knees, claimed as 
secondary to cold injury.  In that decision, the RO also 
granted service connection for cold injury to the hands, 
assigning a 10 percent rating for the bilateral hand 
condition from May 29, 1997 (the date of receipt of the claim 
for service connection) to January 12, 1998 (the date that 
new rating criteria became effective), and assigning a 20 
percent rating for the right hand and a 20 percent rating for 
the left hand since January 12, 1998; the veteran appeals for 
higher ratings.

The present Board decision addresses the issues of higher 
evaluations for residuals of cold injury of the hands.  The 
issue of service connection for arthritis of the hips and 
knees is addressed in the remand at the end of the decision.


FINDINGS OF FACT

1.  For the period from May 29, 1997 to January 12, 1998, 
residuals of cold injury to the hands were not manifested by 
more than mild symptoms.

2.  Since January 12, 1998, residuals of cold injury to the 
right hand include complaints of cold sensitivity and pain, 
and a history of arthritis by X-rays.

3.  Since January 12, 1998, residuals of cold injury to the 
left hand include complaints of cold sensitivity and pain, 
and a history of arthritis by X-rays.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of cold injury to the hands, for the period 
from May 29, 1997 to January 12, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7122 (1997).

2.  The criteria for an evaluation greater than 20 percent 
for residuals of cold injury to the right hand, since January 
12, 1998, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, DC 7122 (1998 and 2000).

3.  The criteria for an evaluation greater than 20 percent 
for residuals of cold injury to the left hand, since January 
12, 1998, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, DC 7122 (1998 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service personnel records indicate he served on 
active duty in the Marine Corps from June 1948 to June 1952.  
This included service in Korea during the Korean War, and 
among other activities he engaged in the Wonsan-Hungnam-
Chosin Campaign in Northern Korea in late 1950.  His service 
medical records are negative for a cold injury or residuals 
of same.

On May 29, 1997, the RO received a claim from the veteran in 
which he requested service connection for arthritis due to 
cold injury sustained in the Korean War.  He submitted a news 
article concerning veterans who experienced cold injuries 
during the Chosin Campaign and noting related efforts to 
obtain VA compensation.

In a May 1997 letter, John Mann, M.D., reported that he had 
treated the veteran for a number of years for arthritis of 
the hips, knees, fingers, and hands, and opined that it was 
due to cold injury the veteran sustained during the Korean 
War.

At a November 1997 VA cold injury protocol examination, the 
veteran reported that he had been exposed to cold weather 
during the Korean War, but had not been treated for cold 
injury then or at any time since, and that residuals of his 
exposure mostly affected his hands in that they were 
sensitive to cold and were painful.  The veteran also 
reported he had developed arthritis of the hands.  He denied 
other symptoms such as paresthesias, numbness, tingling, 
burning, edema, disturbances of nail growth, hyperhidrosis, 
and changes in skin color.  On objective examination of the 
hands, there was no edema, atrophy, ulceration, abnormal hair 
growth, evidence of fungus or other infection, or loss of 
tissue of digits or other affected parts.  Skin color, 
temperature, nails, and moisture of the hands were normal.  
He had good grip strength and full range of motion of the 
fingers.  X-rays showed narrowing of the fourth and fifth 
interphalangeal joints bilaterally.  The diagnosis was cold 
injury to the hands.

In a January 1998 decision, the RO granted service connection 
for cold injury to the hands, assigning a 10 percent rating 
for the bilateral hand condition from May 29, 1997 (the date 
of receipt of the claim for service connection) to January 
12, 1998 (the date that new rating criteria became 
effective), and assigning a 20 percent rating for the right 
hand and a 20 percent rating for the left hand since January 
12, 1998.  The veteran appealed for higher ratings.

At an August 1998 VA cold injury protocol examination of his 
feet, the veteran reported that he sustained cold injury at 
the Chosin Reservoir in the Korean War but had never been 
treated for it.  Currently, he was a social worker and had 
not missed work due to residuals of cold injury.  [The 
veteran was later also granted service connection for 
residuals of cold injury of the feet, and the ratings for 
such are not currently on appeal.]

In a January 1999 letter, Dr. Mann contended that the veteran 
had severe degenerative joint disease of the hips, knees, 
fingers, and hands, that he had color changes of the hands 
and feet, and that he had some loss of sensation in the 
fingertips and little toes.  The doctor then opined that the 
foregoing were residuals of cold injury the veteran sustained 
during the Korean War.

In a March 1999 substantive appeal, the veteran asserted that 
residuals of cold injury to the hands should be rated 30 
percent per hand.

At an August 2000 VA examination, the veteran related that 
aching in his hands was pretty much constant, that he had 
stiffness in his hands mainly in the morning, that prior X-
rays showed degenerative changes of the hands, and that he 
felt his hands were slightly redder than usual.  On objective 
examination, it was noted the hands were pink across the 
palms.  There was no discoloration, obvious redness, 
cyanosis, swelling, or sores.  There was full range of motion 
of the hands, with no obvious disability noted.  The hands 
had good pulses and evidence of good blood flow, although 
they were cool to touch.

Analysis

The file shows that the RO has properly developed the 
evidence on the matter of higher evaluations for residuals of 
cold injury of the hands, and there is no further VA duty to 
assist the veteran with regard to this claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, 2097-8 (2000).

Inasmuch as this is an initial rating case, on the granting 
of service connection, different, different percentage 
ratings may be assigned, since the effective date of service 
connection, based on the facts found (so-called "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has assigned a 10 percent rating for bilateral hand 
residuals of cold injury from May 29, 1997 (the date of 
receipt of the claim for service connection) to January 12, 
1998 (the date that new rating criteria became effective), 
and assigned a 20 percent rating for the right hand and a 20 
percent rating for the left hand since January 12, 1998.

As noted, the regulations pertaining to the rating of cold 
injury residuals were changed during the course of the 
veteran's claim and appeal.  Under such circumstances, the 
veteran is entitled to the version of the regulation most 
favorable to him, although the new rating criteria may only 
be applied to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-
2000.  Thus, in this case, only the old rating criteria may 
be applied prior to January 12, 1998, but the more favorable 
rating criteria may be applied to any period thereafter.  The 
new rating criteria are more favorable and will be applied to 
the period beginning January 12, 1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under the old rating criteria which were in effect during the 
period of time from May 29, 1997 (the effective date of 
service connection) to January 12, 1998 (when the rating 
criteria changed), residuals of frozen feet [or, by analogy, 
frozen hands] are rated 10 percent for either a unilateral or 
bilateral condition with mild symptoms, chilblains.  A 20 
percent evaluation is warranted for persistent moderate 
swelling, tenderness, redness, etc., in one extremity, and a 
30 percent evaluation was warranted for the same symptoms 
bilaterally.  38 C.F.R. § 4.104, DC 7122 (1997).

Effective January 12, 1998, new rating criteria for residuals 
of cold injury provide that each affected part will be rated 
separately and the ratings combined.  A 20 percent rating is 
assigned when there is pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched oud 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
rating is assigned when there is pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  38 C.F.R. § 4.104, DC 
7122 (1998).

The rating criteria were again revised effective August 13, 
1998, but there were no material changes which would affect 
the present case.  The current version of DC 7122 continues 
to note that each affected part will be rated separately and 
the ratings combined.  It also provides that a 20 percent 
rating is assigned when there is arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched oud lesions, or osteoarthritis) of 
affected parts.  A 30 percent rating is assigned when there 
is arthralgia or other pain, numbness, or cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  38 C.F.R. § 4.104, DC 7122 (2000).

In his 1997 letter, Dr. Mann said the veteran had arthritis 
of the hands and fingers due to cold injury.  A subsequent X-
ray study at a VA examination in 1997 noted narrowing of the 
fourth and fifth interphalangeal joints bilaterally, although 
there was no specific diagnosis of arthritis.  The 1997 VA 
examination noted the veteran's complaints of cold 
sensitivity and pain of the hands, but detailed objective 
findings were normal.  In a 1999 letter, Dr. Mann said the 
veteran had discoloration of the hands, but such was not 
shown on a subsequent VA examination in 2000.  That VA 
examination noted the veteran's complaints of pain and 
stiffness of the hands, and detailed objective findings were 
normal, with the exception that the veteran's hands were cool 
to touch.  

The evidence shows that for the period of May 29, 1997 to 
January 12, 1998 residuals of cold injury to the hands were 
manifested by no more than mild symptoms and chilblains, 
which supports no more than a 10 percent rating for the 
bilateral condition under the old version of DC 7122 which 
was then in effect.  For this period, there is no credible 
evidence than either hand had persistent moderate swelling, 
tenderness, redness, etc., as would support a higher rating 
under that the version of DC 7122 which was then in effect.

As to the period of time since January 12, 1998, residuals of 
cold injury to the hands have been manifested by complaints 
of cold sensitivity and pain, with a history of X-ray 
evidence of arthritis.  Such supports no more than a 20 
percent rating for the right hand and a 20 percent rating for 
the left hand under versions of DC 7122 which have been in 
effect since January 12, 1998.  With reference to the 
criteria for the next higher rating of 30 percent, each hand 
must have pain/arthralgia, numbness, cold sensitivity, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  While the veteran has X-ray evidence of 
abnormalities of his hands, he does not have any of the other 
listed signs of the two or more portion of the regulation, 
and thus he does not meet the requirements for the next 
higher evaluation.

The weight of the evidence is against a higher evaluation for 
residuals of cold injury of the hands during any time since 
the effective date of service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An evaluation greater than 10 percent for residuals of cold 
injury to both hands, for the period from May 29, 1997 to 
January 12, 1998, is denied.

An evaluation greater than 20 percent for residuals of cold 
injury to the right hand, for the period since January 12, 
1998, is denied.

An evaluation greater than 20 percent for residuals of cold 
injury to the left hand, for the period since January 12, 
1998, is denied.





REMAND

The claim for service connection for arthritis of the hips 
and knees was denied by the RO on the rationale that the 
claim was not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Under the provisions of this 
law, the concept of a well-grounded claim is abolished and 
the obligations of the VA, with respect to notice to a 
claimant and the duty to assist, are redefined.  This change 
in law is applicable to all claims filed on or after the date 
of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, § 7(a), Pub. L. No. 106-475, 114 
Stat. 2096, 2099-2100 (2000).

Because of this recent change in law, a remand is required to 
ensure compliance with its notice and duty-to-assist 
provisions.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Further, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it could be 
prejudicial to the appellant if the Board proceeded to a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by the Veterans Claims Assistance 
Act of 2000 (including obtaining any 
additional medical records and providing 
any indicated VA medical 
examination/opinion) are completed with 
respect to the claim for service 
connection for arthritis of the hips and 
knees.  For further guidance on processing 
this case in light of the change in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000) and any 
subsequent regulations and VA and court 
instructions on the subject.

2.  After the foregoing actions have been 
taken, the RO should review, on the 
merits, the claim for service connection 
for arthritis of the hips and knees.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and afforded an 
opportunity to respond, before the case 
is returned to the Board.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 



